915 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald Anthony BROWNLEE, Defendant-Appellant.
No. 90-7067.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 3, 1990.Decided Oct. 16, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Franklin T. Dupree, Jr., Senior District Judge.  (CR-86-3-3)
Donald Anthony Brownlee, appellant pro se.
Peter W. Kellen, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Donald Anthony Brownlee appeals the decision of the district court denying his motion to correct an illegal sentence pursuant to Rule 35(a) of the Federal Rules of Criminal Procedure.  Upon review of the record, we find this appeal to be without merit and affirm on the reasoning of the district court.*   United States v. Brownlee, CR-86-3-3 (E.D.N.C. May 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Contrary to Brownlee's assertion, the 1984 amendment to 18 U.S.C. Sec. 924(c), which permits multiple punishments for violations of 18 U.S.C. Secs. 2113(d) and 924(c) arising out of a single transaction, became effective on October 12, 1984.  See United States v. Holloway, --- F.2d ----, No. 90-3059 (5th Cir.  July 17, 1990);  United States v. Robinson, 865 F.2d 171 (8th Cir.1989);  United States v. York, 830 F.2d 885 (8th Cir.1987), cert. denied, 484 U.S. 1074 (1988)